DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition for Revival
Notwithstanding the automatic approval of applicant's 2-4-2022 37 CFR 1.137 (e-)Petition for Revival due to unintentional delay (herein “ePR”), MPEP 711.03(c)II.D. states that when such a Petition is not made (a) within three months of the date that applicant is first notified of the application's abandonment (i.e. the sending of the Notice of Abandonment), and (b) within one year of the date of abandonment (the date of abandonment occurring by operation of law, rather than by the mailing of a Notice of Abandonment), the USPTO "may consider there to be a question as to whether the delay was unintentional.  In such instances the Office may require further information as to the cause of the delay between the date the applicant was first notified that the application was abandoned and the date a 37 CFR 1.137 petition was filed, and how such delay was "unintentional.""  MPEP 711.03(c)II.D. further states:
To avoid delay in the consideration of the merits of a petition under 37 CFR 1.137  in instances in which such petition was not filed within 3 months of the date the applicant was first notified that the application was abandoned, applicants should include a showing as to how the delay between the date the applicant was first notified by the Office that the application was abandoned and the filing of a petition under 37 CFR 1.137  was "unintentional."

Where a petition pursuant to 37 CFR 1.137 is not filed within 1 year of the date of abandonment of the application (note that abandonment takes place by operation of law, rather than by the mailing of a Notice of Abandonment), the Office may require:

(A) further information as to when the applicant (or the applicant’s representative) first became aware of the abandonment of the application; and
(B) a showing as to how the delay in discovering the abandoned status of the application occurred.

To avoid delay in the consideration of the merits of a petition under 37 CFR 1.137 in instances in which such petition was not filed within 1 year of the date of abandonment of the application, applicants should include:

(A) the date that the applicant first became aware of the abandonment of the application; and
(B) a showing as to how the delay in discovering the abandoned status of the application occurred.

Applicant’s failure to carry the burden of proof to establish that the "entire" delay was "unintentional" may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application."

Id.  Since the application became abandoned by operation of law on 12-23-2020 (i.e. two months after the 10-23-2020 Restriction Requirement’s mailing), the Notice of Abandonment was sent on 5-6-2021, and applicant's ePR was filed on 2-4-2022, it is proper for the Office to require further information as to the cause of the delay between the date the applicant was first notified that the application was abandoned and the date that the ePR was filed, and how such delay was "unintentional."  Thus, applicant shall provide a satisfactory showing of any and all such information.

Election/Restrictions
Applicant's 2-4-2022 election with traverse of Group I (claims 1-19) is acknowledged.  The traversal is on the grounds that i) no evidence was provided to support the conclusion that Group II’s product can be used in materially different methods than Group I’s, and ii) “a search of all the claims would not impose a serious burden on the Office.” (Remarks at pp. 2-3)  These are not found persuasive because i), no such evidence need be provided: MPEP 806.05(h) states that the “burden is on the examiner to provide an example [of how the claimed product can be used in a materially different process than that claimed], but the example need not be documented[,]” and ii) the serious search burden is present because ≥1 of reasons (a)-(e) detailed on pp. 2-3 of the 10-23-2020 Restriction Requirement (“R/R”) apply.  The R/R is still deemed proper and is therefore made FINAL.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the R/R in the 2-4-2022 reply.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
Claims 11-12’s “wherein… 1.2 bar” recitations have not been accorded patentable weight because they merely express the intended results of claim 1's (from which they depend) positively-recited process steps.  See Ex parte Hatch, 155 USPQ 105, 107 (BPAI 1966) (stating that “the process in order to distinguish [from the prior art] must recite something more than an intended result”).  See also MPEP 2111.04 (stating that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”) (internal citations omitted).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  Given the non-accordance of patentable weight to the entirety of claims 11-12 for the reasons detailed above, claims 11-12 are rejected under 35 U.S.C. 112(d)/4th par. for failing to limit claim 1, from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106423063 (published 2-22-2017) (English machine transl’n) (“’063”).  Regarding claims 1, 6, and 14-15, ‘063 discloses a method comprising the steps of i) passing a mixed gas comprising hydrocarbon (here, methane) and H2S through an aq. suspension of a catalyst comprising a copper salt impregnated on a solid support (i.e. activated C; suspension-phase is reasonably inferred/implied because activated C is insoluble in water), and ii) obtaining/separating an H2S-lean treated gas (denoted as “tail gas”) that has passed through the aq. suspension; the copper content of the overall/total active metal content in the catalyst is 100 wt%, as no other active metal is applied/impregnated upon the solid support.  See ‘063 at, e.g., Ex. 1-4; clm. 1.  See also MPEP 2112 (regarding employing reasonable inferences and implicit disclosure in anticipation rejections).
Regarding claims 2-5, ‘063 employs copper sulfate, which is reasonably inferred/implied to be CuSO4 since Cu2SO4 is unstable in water.  See ‘063 at, e.g., Ex. 1-4; clm. 1.  See also MPEP 2112.
Regarding claims 9-10, ‘063 appears to evince a 15 wt% copper salt content of its catalyst.  See ‘063 at, e.g., Ex. 3-4.
Regarding claim 16, ‘063’s mixed gas can be natural gas.  See id. at, e.g., clm. 7.
Regarding claim 17, the liquid content of ‘063’s aq. suspension is 100 wt% water.  See id. at, e.g., Ex. 1-4; clm. 1.
Regarding claims 18-19, as ‘063 specifies the T of its catalyst preparation (i.e. drying at 105oC) but is silent as to its step i)-ii) T, ambient T (i.e. ~20-25oC) and P are reasonably inferred/implicit from ‘063.  See id.; see also MPEP 2112.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘063 as illustrated by Kao, US 2019/0270957 (published 9-5-2019; filed 3-1-2018).1  Regarding claim 13, ‘063’s mixed gas can be marsh gas.  See ‘063 at, e.g., Ex. 1-4; clm. 4.  Although ‘063 is silent as to the presence of CO2 therein, Kao illustrates that “The main compositions of marsh gas include methane, carbon dioxide and hydrogen sulfide.”  See Kao at par. 2.

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 11-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being unpatentable over ‘063, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claims 11-12, notwithstanding the non-accordance of patentable weight to said claims as detailed above, and/or to the extent that said claims may potentially be found to merit patentable weight, ambient T (i.e. ~20-25oC) and P conditions are reasonably inferred/implicit for/from ‘063’s H2S removal process as detailed above vis-à-vis claim 19.  Further, ‘063’s process’ “tail gas” H2S content is 10 ppm whereas the mixed gas’ H2S content was 500-750 ppm, the residual H2S content is within the claimed range.  See ‘063 at, e.g., Ex. 1-4; clm. 1.  Although ‘063 is silent as to the amount of time employed/required to achieve its 10 ppm H2S tail gas content, given that ‘063 anticipates claim 1, claims 11-12, which appear to merely recite intended results and/or properties of performing claim 1’s method, are reasonably expected to be met/present- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since ‘063 anticipates claim 1’s (from which claims 11-12 depend) positive method steps, it matters not whether ‘063 also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  Additionally and/or alternatively, in view of ‘063’s above-detailed process conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired time duration for its H2S removal method, such as those claimed, via routine experimentation, to achieve its 10 ppm tail gas H2S concentration- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘063 in view of Gao, US 2012/0316363 (published 12-13-2012).  Regarding claim 7, ‘063’s teachings and suggestions are as detailed above.  While ‘063’s catalyst does not employ an alumina support as claimed, Gao so teaches.
Gao teaches that “copper-based” catalysts (such as ‘063’s) may comprise a carrier such as (‘063’s) activated C, or Al2O3; the overall catalyst (i.e. catalytically-active copper component + carrier) can comprise 10-70 wt% copper component, which overlaps the claimed range (i.e. a catalyst comprising 10 wt% copper component thus comprises 90 wt% carrier) and thus renders it prima facie obvious; only employing an Al2O3 support means that the support is 100 wt% Al2O3, also rendering the claimed range prima facie obvious.  See Gao at, e.g., par. 10 & clm. 4; MPEP 2144.05.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063’s overall methodology by employing Al2O3 as taught by Gao as the catalyst’s carrier component (i.e. the carrier being 100 wt% Al2O3), rather than its (‘063’s) activated C, given Gao’s indication that both such materials are appropriate (and thus interchangeable) therefor- selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Also, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297 (CCPA 1982).

Claims 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘063 in view of Al-Jabri et al., US 2020/0030777 (published 1-30-2020; filed 7-17-2019; US Prov’l Appl’n filed 7-30-2018) (“AJ”).  Regarding claims 7-8, ‘063’s teachings and suggestions are as detailed above.  While ‘063’s catalyst does not employ an alumina support as claimed, AJ so teaches.
AJ teaches that copper-comprising catalysts (such as ‘063’s) may comprise a carrier/support such as (‘063’s) activated C, or gamma-Al2O3, the gamma-Al2O3 being 95-100 wt% of the carrier/support material, rendering the claimed range prima facie obvious; AJ favors employing gamma-Al2O3 due to its “relatively great specific surface area, relatively great activity, good temperature resistance, and mesoporosity.”  See AJ at, e.g., par. 32, 41-43, and 47; clms. 1, 4, and 7; MPEP 2144.05.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063’s overall methodology by employing gamma-Al2O3 as taught by AJ as the catalyst’s main or sole carrier component (i.e. the carrier being 95-100 wt% gamma-Al2O3), rather than its (‘063’s) activated C, given AJ’s above-detailed teachings of gamma-Al2O3’s exhibited/possessed advantages and virtues (MPEP 2143 I.(G)), and its indication that both such materials are appropriate (and thus interchangeable) for use as supports for copper-comprising catalysts- selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Also, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 12, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: as Kao is merely cited to illustrate certain characteristics/properties of ‘063’s marsh gas despite ‘063’s silence thereon, rejection under 35 U.S.C. 102(a) remains proper even though an additional reference is cited.  MPEP 2131.01 III.